                                                                                             USDC SDNY
                                                                                             DOCUMENT
                                                                                             ELECTRONICALLY FILED
                                                                                             DOC #:
                                                                                             DATE FILED: 3/30/2020


                                                                             MEMORANDUM ENDORSED

                                                           March 30, 2020

                                                                                                           VIA ECF
       The Honorable Gregory H. Woods
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                Re:      Sofiev v. Trans Union, LLC, et al.,
                         No. 1:20-cv-00697-GHW

       Dear Judge Woods:

               We represent plaintiff Mark Sofiev (“Plaintiff”) in the above-referenced matter and write to
       respectfully request that the Court adjourn the initial conference currently scheduled for Wednesday,
       April 8, 2020 at 3:00 p.m., just hours before the start of the Jewish holiday of Passover. The parties
       propose that the Court reschedule the conference to an earlier time on April 8, 2020 that is closer to
       12:00 p.m., or an earlier time that is convenient to the Court. Defendants consented to this request.
       This is the Plaintiff’s first request for an adjournment.

                Thank you for your time and consideration of the above request.

                                                           Respectfully submitted,

                                                            /s/ Edward Y. Kroub
                                                           EDWARD Y. KROUB

       cc:      All Counsel of Record (via ECF)

Application granted. The initial pretrial conference scheduled for April 8, 2020 at 3 p.m. is rescheduled to the same day at 12 p.m.


 SO ORDERED                                                           _____________________________________
                                                                              GREGORY H. WOODS
 Dated: March 30, 2020                                                       United States District Judge
